Electronically Filed
                                                         Supreme Court
                                                         SCPR-14-0001351
                                                         23-DEC-2014
                                                         08:33 AM
                           SCPR-14-0001351


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


              IN RE ALLISON HALE HIGHLEY, Petitioner.



                         ORIGINAL PROCEEDING


      ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Upon consideration of Petitioner Allison Hale Highley’s

petition to resign and surrender her license to practice law in

the State of Hawai'i, filed pursuant to Rule 1.10 of the Rules of
the Supreme Court of the State of Hawai'i (RSCH), and of the
affidavits and exhibits in support thereof, 

           IT IS HEREBY ORDERED that the petition is granted. 

           IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

that Petitioner shall comply with the notice, affidavit, and

record requirements of RSCH Rule 2.16(a), (b), (d), and (g).

           IT IS FINALLY ORDERED that the Clerk shall remove the

name of Petitioner Allison Hale Highley, attorney number 8957,

from the roll of attorneys of the State of Hawai'i, effective
with the filing of this order.

           DATED:   Honolulu, Hawai'i, December 23, 2014.
                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson